Cag

Oo Oo ND A FSF W WN

NO NO NH NH NO NHN NY NY NO KH Re Ree RFF RF EF ES
oOo YD DO A BP WO NY KK ODO OBO BAHN DH FF WD NY YF O&O

 

 

e 3:19-cv-008%0-S-BH Document 3 Bic

 

 

  

\ 4 Ka
‘

Peter Strojnik

7847 N. Central Avenue

Phoenix, Arizona 85020 CLPuTYe
Telephone: (602) 524-6602
ps@strojnik.com

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
Dallas Division
CASE NO.:
319 -CV0870-S
Peter Strojnik

Plaintiff,

VS.

Extel Development Company dba Four
Seasons Hotel Dallas

 

Defendant.

 

COMPLAINT
1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42
U.S.C. §12101 et seg. and corresponding regulations, 28 CFR Part 36 and Department
of Justice Standards for Accessible Design (““ADAAG”), and (2) common law of
negligence per se.
PARTIES
2. Plaintiff Peter Strojnik is a veteran and a disabled person as defined by the ADA.

3. Plaintiff is a single man currently residing in Maricopa County, Arizona. Plaintiff is
and, at all times relevant hereto has been, legally disabled by virtue of a severe right-
sided neural foraminal stenosis with symptoms of femoral neuropathy, prostate cancer
and renal cancer, degenerative right knee and arthritis and is therefore a member of a

protected class under the ADA.

 

 
 

Cave 3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page2of24 PagelD 6
1 ||4. Plaintiff suffers from physical impairments described above which impairments
2 substantially limit his major life activities. Plaintiff walks with difficulty and pain
3 and requires compliant mobility accessible features at places of public
4 accommodation. Plaintiff's impairment is constant, but the degree of pain is episodic
5 ranging from dull and numbing pain to extreme and excruciating agony.
6 5. Plaintiff is retired and likes to spend his retirement years traveling the United States.
7 6. Defendant, owns, operates leases or leases to a lodging business (“Hotel”) located at
3 4150 N. MacArthur Blvd., Dallas, TX 75038 which is a public accommodation
pursuant to 42 U.S.C. § 12181(7)(A).
° JURISDICTION
10 7. District Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. §§
11 |) 58-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.
12 |g. Plaintiff brings this action as a private attorney general who has been personally
13 subjected to discrimination on the basis of his disability, see 42 U.S.C. §12188 and
14 28 CFR §36.501.
15 ||9. This Court has continuing subject matter jurisdiction by virtue of, inter alia,
16 Plaintiffs claim for equitable nominal damages.
17 || 10. Venue is proper pursuant to 28 U.S.C. § 1391.
1g || 11. The ADAAG violations in this Verified Complaint relate to barriers to Plaintiffs
19 mobility. This impairs Plaintiff's full and equal access to the Hotel which, in turn,
20 constitutes discrimination satisfying the “injury in fact” requirement of Article III of
1 the United States Constitution.
> 12. Plaintiff is deterred from visiting the Hotel based on Plaintiff's knowledge that the
Hotel is not ADA or State Law compliant as such compliance relates to Plaintiff's
23 disability.
24 13. Plaintiff intends to visit Defendant’s Hotel at a specific time when the Defendant’s
29 noncompliant Hotel becomes fully compliant with ADAAG; just as a disabled
26 individual who intends to return to a noncompliant facility suffers an imminent injury
27 from the facility's existing or imminently threatened noncompliance with the ADA, a
28

 

 

 
Cag

Oo eo NA HD A BP WO YN KF

NO wo Nw NH N NYO YN HN NO KH KH HR FF FF Se Ee ES
Co nN ODO ON BP WD NYO KF CO OO OTD DH AH FP WY NY | O&O

D|

 

 

e 3:19-cv-00870-S-BH Document3 Filed 04/09/19 Page 3of24 PagelD 7

plaintiff who is deterred from patronizing a hotel suffers the ongoing actual injury of

lack of access to the Hotel.
COUNT ONE
Violation of Plaintiff’s Civil Rights under the ADA

14. Plaintiff realleges all allegations heretofore set forth.

15.By virtue of his disability, Plaintiff requires an ADA compliant lodging facility
particularly applicable to his mobility, both ambulatory and wheelchair assisted.

16. Plaintiff intended to visit Dallas, Texas for a visit between February 20 -22, 2019
therefore, reviewed vacation booking websites as documented in Addendum A which
is by this reference incorporated herein for all purposes.

17. Plaintiff consulted booking websites and noted that the booking websites failed to
identify and describe mobility related accessibility features and guest rooms offered
through its reservations service in enough detail to reasonably permit Plaintiff to
assess independently whether Defendant’s Hotel meets his accessibility needs as more
fully documented in Addendum A.

18. Defendant has violated the ADA by denying Plaintiff equal access to its public
accommodation on the basis of his disability as outlined above and as outlined in
Addendum A.

19.The ADA violations described in Addendum A relate to Plaintiff's disability and
interfere with Plaintiff's full and complete enjoyment of the Hotel.

20. As a result of the deficiencies described above, Plaintiff declined to book a room at

Defendant’s Hotel.

21. The removal of accessibility barriers listed above is readily achievable.

22. As a direct and proximate result of ADA Violations, Defendant’s failure to remove
accessibility barriers prevented Plaintiff from equal access to the Defendant’s public
accommodation.

WHEREFORE, Plaintiff prays for all relief as follows:

A. Relief described in 42 U.S.C. §2000a — 3; and
B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly -

 

 
Cag

1

Oo eo NH UO Fe WH WNW

bBo wpo ND WN NY HD NY NY NN HK — KF FF HF FEF FEF KF YS eS
Oo YD DB Wn BP WH NO KH CO BO FB AH an fF WO VY | O&O

 

 

e 3:19-cv-00870-S-BH Document3 Filed 04/09/19 Page4of24 PagelD 8

C. Injunctive relief order to alter Defendant’s place of public accommodation to
make it readily accessible to and usable by ALL individuals with disabilities;
and

D. Requiring the provision of an auxiliary aid or service, modification of a
policy, or provision of alternative methods, to the extent required by
Subchapter III of the ADA; and

E. Equitable nominal damages; and

7

For costs, expenses and attorney’s fees; and
G. All remedies provided for in 28 C.F.R. 36.501(a) and (b).
COUNT TWO
Negligence

23. Plaintiff realleges all allegations heretofore set forth.

24. Defendant had a duty to Plaintiff to remove ADA accessibility barriers so that Plaintiff
as a disabled individual would have full and equal access to the public
accommodation.

25. Defendant breached this duty.

26. Defendant is or should be aware that, historically, society has tended to isolate and
segregate individuals with disabilities, and, despite some improvements, such forms
of discrimination against individuals with disabilities continue to be a serious and
pervasive social problem!.

27. Defendant knowingly and intentionally participated in this historical discrimination
against Plaintiff, causing Plaintiff damage.

28. Discrimination against individuals with disabilities persists in the use and enjoyment
of critical public accommodations’.

29. Defendant’s knowing and intentional persistence in discrimination against Plaintiff is
alleged, causing Plaintiff damage.

30. Individuals with disabilities, including Plaintiff, continually encounter various forms

of discrimination, including outright intentional exclusion, the discriminatory effects

 

' 42 U.S.C. § 12101(a)(2)
2 42 U.S.C. §12101(a)(3)

 

 
Cag

co fe SI DH WO FP WD YN

PO wmO NO NH NO NO NY NY NO KF FF KF KF KF KrF FOE Se
oN NWN AN BP WO NY KF DOD Oo Fe ITN DH On FP WD NY KF OC

 

e 3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page5of24 PagelD9

of architectural, overprotective rules and policies, failure to make modifications to
existing facilities and practices, exclusionary qualification standards and criteria,
segregation, and relegation to lesser services, programs, activities, benefits, jobs, or
other opportunities*.

31. Defendant’s knowing and intentional discrimination against Plaintiff reinforces above
forms of discrimination, causing Plaintiff damage.

32. Census data, national polls, and other studies have documented that people with
disabilities, as a group, occupy an inferior status in our society, and are severely
disadvantaged socially, vocationally, economically, and educationally’.

33.Defendant’s knowing and intentional discrimination has relegated Plaintiff to an
inferior status in society, causing Plaintiff damage.

34. The Nation’s proper goals regarding individuals with disabilities are to assure equality
of opportunity, full participation, independent living, and economic self-sufficiency
for such individuals?.

35.Defendant’s knowing, and intentional discrimination has worked counter to our
Nation’s goals of equality, causing Plaintiff damage.

36. Continued existence of unfair and unnecessary discrimination and prejudice denies
people with disabilities the opportunity to compete on an equal basis and to pursue
those opportunities for which our free society is justifiably famous, and costs the
United States billions of dollars in unnecessary expenses resulting from dependency
and nonproductivity®.

37. Defendant’s knowing and intentional unfair and unnecessary discrimination against
Plaintiff demonstrates Defendant’s knowing and intentional damage to Plaintiff.

38. Defendant’s breach of duty caused Plaintiff damages including, without limitation,
the feeling of segregation, discrimination, relegation to second class citizen status the
pain, suffering and emotional damages inherent to discrimination and segregation and

other damages to be proven at trial.

 

3 42 U.S.C. §12101(a)(5)
4 42 U.S.C. §12101(a)(6)
5 42 U.S.C. §12101(a)(7)
6 42 U.S.C. §12101(a)(8)

 

 
Ca

Oo eo TD NWN Wn F&F WY NY

ww VY NH NH NY NY NY YN FS Ff FP FP SF FS HH tS
oo aA A ek WOH KF OD OD wN DH F&F WY FF ©

1

 

e 3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page6éof24 PagelD 10

39. By violating Plaintiff's civil rights, Defendant engaged in intentional, aggravated and
outrageous conduct.

40.The ADA has been the law of the land since 1991, but Defendant engaged in a

 

conscious action of a reprehensible character, that is, Defendant denied Plaintiff his
civil rights, and cause him damage by virtue of segregation, discrimination, relegation
to second class citizen status the pain, suffering and emotional damages inherent to
discrimination and segregation and other damages to be proven at trial

41.Defendant either intended to cause injury to Plaintiff or defendant consciously
pursued a course of conduct knowing that it created a substantial risk of significant
harm to Plaintiff.

42. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial

 

sufficient, however, to deter this Defendant and others similarly situated from
pursuing similar acts.
WHEREFORE, Plaintiff prays for relief as follows:
A. For finding of negligence; and
B. For damages in an amount to be proven at trial; and
C. For punitive damages to be proven at trial; and
D. For such other and further relief as the Court may deem just and proper.
| REQUEST FOR TRIAL BY JURY

Plaintiff respectfully requests a trial by jury in issues triable by a jury.

paren wis MIA DA-OS

PETER STROJNIK

    

 

 

 
 

1y

Cast 3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page 7of24 PagelD 11

—

ADDENDUM A

@ Loved by guests

   
     
        
      
   
   
   
   
     

 

| Identification.

 

oT Ome IN DH UT FSF WY WKY

 

 

17 Lonation. Guestrooms,
Surrounded by 400 acres of rolling Mix, Fou Seasons Hole! Dalies is (rnlies trom Guestrowns lealune balondes or paler with gol owen views. Bade ere layered
stowntown Oslles, 12.8 ovies from the Dallas Aris District, and 16 es fom wih Joxury frame. Flabpanel TVs come with premier channels and OVD pieyers,
18 Cowboys Stadium. Wivelnor andior mired bigh-oneed Inieaset access ia avaliable. Large marhie
inghude:-daap g tubs, ;, Siok Jarry eoben, set
Hotel Features. gesigner bath p te eervion ig iad eect ae
‘This ucury resort is haere to an 18-bole, par'0 changronshin gol course. The guestrooms ane nonsmoking.

Tasos pad pool cowers aperasimetely 25 000 square teat iy s winding, vireite:
whape, Gueels can-swire lage in the dxioor poal. A oh@drer's pools alan on wile.
tal-eervinw, Ei shies day ape hs 1b es, # arr,
Spa cuinins, and an outdoor ane pool Other highighis instude ¢2 aisor and
cuidonr tennis courts, and ive rentauranie and urges.

 

 

 

 

 

 

 

 
Cas

co Oo ON DN OW HR WY NY

NO wo NO NYO NY NO NO ND NO KF FF KF FF FSF YF FOO Sl Eh hl
oOo sD OO OT BP WY NY KF CO CO Oe ND DH OH FF WD NY

H

 

b 3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page 8of24 PagelD 12

 

 

 

Key facts

Size

« 43} rooms

» deranged ower @ foors

Arriving!

@ 95% of customers were happy with
check-in

« Check-iniime 3 PM-100.AM

« Check-cul time is noon
» Express check-invout

Required at check-in

» Gredé cand or cach depos required
« Governmentissued photo 1D required
« Moimam check-in age is 21

 

 

 
   

 
 
  

o YSelubisucharge) |
Superviesd childesrelactiviies (surcharge)

 

Food and drink

Buffet breaktast daily (surcharge) | restaurants [| @arlounge |
Coffee shopicaté | Snackbaridell | Poolsidebar |
24-hour mom sence | Cofleeiics in a comenen ares

 

Things to de

Fitness classesonsite [| Basketbaifonsite | Golflessonsonsite |
Golf driving range onsite | Gollingonsite | Pitstesclassesonsite |
Pigygroure.on ste | Recquetball/squeshonsite /

Tennis lessons on site | Volleyball on site |

Yoga classes/inetruction on site | Hiking/iking wails nearby |

Mountain biking nearby | Snoctenmoped centals nearby

Woler skiing nearby | Windsurling nearty

 

Working away

Business center | Conference space | Mastingrooms |
Conference space size (eet- 4000 |

Conference space size (meters). 2808 | Conference center |
Computer sistor

 

Services

24-houw trontdesk | Concierge services | ‘Toursiticket assistance |
Limo or Town Car semice available | Ory cleaninglaundey service
Laundry fecilities Hairsaion | Free rewapapers in lobby |
Luggage storage | Wedding services | Mulilingual staf |
Porterbelihop

 

 

 

Facilities

Aovessibility

 

Number of bulldingsMowers-6 | YearSult 1088 | Elevatortitt |
ATWhanking | Safe-deposit box affrontdesk | Picnicama |
Television in cose areas.

Accessible bathroom | in-room accessitiity | Roilin shower

 

Languages Spoken

 

 

Engish | French | Spanish

 

 

 

 

 

 

 
 

Cas 3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page9of24 PagelD 13

 

 
 

   

 

 

 

 

 

 

 

 

 

 

Aliso known 26

« Osiles four Seasons Hoe!
« Four Seasons Dalles ving
> See more,

Policies

Guests under 18 years off are nat efomed inthe aoe tuk.

Quests under 42 years old eve-net afowed athe eps.

Home comforts in-room climate control (air conditioning) | Air-conditioning |
Miniter | Colfeetea maker | Sathrobes [| Siippers |
kordinwing board

Sleep well Hypo-silergenic bedding available | Turndown service |
Premium bedding

Things to enjoy incom massage available | Patio

Freshen up Private bathroom | Deep soaking bathtue | Designertolletries |
Haw dryer

Be entertained Flatscreen TV | Paymovies | Premium TV channels |
DVO player | Video-garne conaale

Stay connected Desk | Freenewspaper [| Free WiFi | Free local calls

Food and drink Retrigersior

More Daily housekeeping | tnroomesafe

     

 

 
     

Mandatory fees
Youd be asked tn pay the foliewing charges at check in or check out

aw Resor fe LEO 35.05 per eccommnadation. cer night

Reset tee ingiveions:

«= Pog! pOness
# Spe acpess imey be henited)

Reservations are required for golf tee imes and.can be made ty contacting the » See-more

pengerty belore achive! alte muerber on the hooking nonfiomaton. ingusions may be Usted elsewhere on dee page es tree or for aeurchange.
Optional extras
Sait parking custs USD 20 per night
Valet parking costs USD 28 per night

Roflaway beds are avalisite for USO 25.9 per right

Bresklast nosis betwmer USO TZ and USD 26 per pemon (anoroxinatelyy
Chitiren’s stub access ix avaiawe tor an extes charge
Piabysittingicbiticare ix avalietle tor an extes sharge

Pets are wlowed for an acre charge af UO 7S per pet, ner siay

 

 

 

 

 

 

 

 
Casq

Da O©0 Fe ANA DBD Wn F&F W WN

NO NO NO NV NO KF HF YF YS SF POE ES ES le

|

 

 

 

3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page 10of24 PagelD 14

Bed choices:

a 4 Wing Bed
Extra beds available
» Cros Rollaway bed

More info: S88-890-0117

Sleeps 3 people (including up to 2 chikiren)

request -
Comfort - Av conditioning and daly ,
Smoking on Smoking

Fee wr,

Mar dryer
Hypo-alergenic
eecining
avadaile

proc ciaie

Presium

bedding

_ Prenian TV

channels
bathroom
Ret gerator

*, Molewaylexss

becs

“deorcharge):
. Room: sence

(28 pours)

shower

Siocon
Tumdown
service
‘oeo-game
console

 

 

 

 

 

 

 
 

 

3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page11of24 PagelD 15

Sioeps S people including up? chbaren)

 

 

 

 

 

 

a1

 

 
 

Cas¢ 3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page 12 of24 PagelD 16

oO mem DTD DW BP W NY

Seep Soir beng er tee
febeoon Pete teaipsce, dese ea niet re

 

Sivene + people botxing ue te Teen
Bed choices

« 2 Ciel Bee

Exiva bade evatatia

« SS e tu

 

Malis SS SGT

 

 

  
 

 

i Ne, eS SAE

ome
Peactew!. Peete cul, cate, wed Sent ror: Cir
teieand Gon cr bed  e

 

 

 

 

 

 

4

 

 

 
Cas4| 3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page13o0f24 PagelD 17

 

Mon Wo WE ey

coc Oo Fe ND OW Fe WD KN

fe mk eet
Ww dO

 

pa
>

 

—
ws

Siaepe S people deciding up le # tiideeet 1 King Bed
Sed choices Preteen tele ee
« pn Pee Rela: bere en ale

wert Tine Wahi
* Cb a Entererant.

= —_
“DD

ene TY aie prea clvaivile ake puny

    

Mone Ife BOR SIG OTT

bd
Ce

Ny NY NY NY NY NH NHN
Ro nw & W NY HK CO

 

 

 

 

bo
~

 

 

 

nN
oo

 

 

19

 
Cas¢| 3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page 14 of 24 PagelD 18

 

Sere ioe DT

 

prectcel foe neal wale, ante, eel Pe
tect Giti bas se

 

oD Oo OND Dn Fe WD WY

—_—_ —_—
—

 

*
*

Ficwwtadiniet  « Nedbor « Vipers
¥

—_
N

ae Frew toes calls.
Tie eee

—
td
*

 

 

 

 

a
oo nN ON A fF

"Soop Be Fiori ibeddng en pears
Satron- Pris wallomern dome soatuny he ee eee

NY NO NO
Oo FSF OC

More bt: BL SIG BT?

Ny NY YN WY
NH nO > W

 

 

i)
~~

 

 

 

 

N
Co

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Casq|3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page15o0f24 PagelD 19
1
2 Sieape 3 paapte i ty preg Bed .
Bed choices ler gol mearow vies
3 eine tede sueiaho <=
« Gre Enlaristoewnt - Piiamenct Ty aith gewtione carry and ey
4 More eee B88 SIRT . wes thbion, ened BIN
5 Batroor note tahascin, dap vacheny bet re este
Practical. Ficus ince alt, a, and Boone Peoapeegee
6
7
8
9
10
11
12
13
14
15
16
17
18 ‘seep: mk uiiedeg ard kerr anes
Satreon- ee
19 Practical thes vcd cil, cee set ont bremzone
bana ape eee ac ae
20
21
22 More info WE SUB BUT
23
24
25
26
27 ig Bee eee
28
120

 

 

 
oO mT DO OH Se WY NY

NO wpO NO NYO NO KF KF FP KF KF FO Pr REO le

 

 

 

3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page 16 of 24 PagelD 20

More ihe SASS STI

 

    
 

anlornat- Frou

 

 

 

More nix SISOS

 

 

 

 

 

 

 

+f

 

 
oT Oo me TD Dn HW FP YW WLW

oO NO NO NY HN NO HF HF HF KF FPF FEF FOE Rl

 

 

 

3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page17 of 24 PagelD 21

Bed choires
aw 9 ry Bad
exis bedu eveltebie

© Cle « Pidtomny bed
‘ee Wl CRs RIG BRE

 

  
   

 

   

 

 

 

Stespe 4 people Gckdeg uy ws 3 cide
Bed choices

2 Ring Ded
+ Ces apo
wore hie Ge ee

 

 

Yea - Free toc cabs car, sel tee Preameanpan, ehesnepentra

 

 

41

 
 

 

 

   
 

   

 

 

 

 

 

 

 

Cas¢| 3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page 18 of 24 PagelD 22
1
2
3
4
5
6
‘Saeope 4 people (rciading uy sa 1 ;
7 Bed choices
wt Reg Det
8 * ee Bion bel
tov be RTS
9
10
11
12
13
14
15
Siwepe 4 peewie tewiodinn cate 3 ches)
16 Bed choices
« (Rng ied
Extra bode avaliable
17 * ome :
hee te:
18
19
20
21 Details
ee « Preecnzeriee » se
22 «= Bigteree * Bree BaF » Porn teting
23 5
24
25
26
27
28
10

 

 

 
” Casd

Co Oe IN DWN nH F&F W NY

NY NO HO NY HY HV NY NY NO KH He KB Fe KF Fe FOE ES Se
oOo ND DK MN BP DH NH KF OD OO Fe AN DR A FP WY NY KS OC

 

 

Meets. MEROUNT

 

 

 

 

 

 

   
 
   

 

 

ADA Deficiency: (1) Failure to identify and describe accessible features in the hotel
and guest rooms in enough detail to reasonably permit Plaintiff to assess independently
whether the hotel or guest room meets his accessibility needs. (2) Insufficient dispersion
of accessible rooms. See 2010 Standards for Accessibility Design @ 224.2. Hotel has
431 rooms which requires it to provide 13 mobility accessible rooms dispersed as
follows:

: Guest roor type. shes of ede ore amenities it leks pues
features ig with BOG.2 shall also provide communicat
‘Not more thay 10 ant F gue ome veaed to pork

 

Aavory 2248 leering ote ire og m tet nae
Sock Ge toc ud and spe wanking and naerroking, ies toe Home cost, view, bathrodrt fixtures

     

 

Of 18 categories of rooms, onl 4 are alleg gedl accessible

NO GENERAL ACCESSIBILITY INFORMATION

10

 
ST Oo ON DH HH FSF YH YY

NO NO HNO NH NH NY HN NY NO HK RF RF FF SF Fre PSP ee
oN KN ON BP WOW NY KF CO OBO FN DB OH Fe WD NO KS

3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page 20 of 24 PagelD 24

 

   

 

Ha ACCESSIBILE ROOM DESCRIPTIONS

WELLE KECESRIALE BUN

PL RBG BED, UAE RULE RAY ER ORE NODS

£,
EL) nase Welee aw Mar ORLA MUNN WEAR TNE Cer
GRERW

Se RURRTR NERS BR Fa a

BETA

 

“ACCESSIOLS TOWER BOOM

TA CG Bee URN BOLL aw eY OW SRE ORE

Co FREE Pe, PR ae a
FLOORS :

AE gee 1G AWE LG EO ES OR ROR

 

VILA AGCEROIBLE ROOM

 

“BE SIN BER OR NG COR NTE: Bene eaeeinbes
Ra GOR BOLL WAY OR ONE CHE

ome. Bes ee) LEP OR LEA GEIL DISS HERB ORE Feu
SEEEN

SB A od COUT RE ARTO ANG 2 UNL ESR..
BRUNE ASULTE OHS RUULIE SHOE UORORER.

 

 

gerne |

 

 

 

ADA Deficiency: ADA Deficiency: (1) Failure to identify and describe accessible
features in the hotel and guest rooms in enough detail to reasonably permit Plaintiff to
assess independently whether the hotel or guest room meets his accessibility needs. (2)
Insufficient dispersion of accessible rooms.

 

 

 

END

Aah

 

 
 

 

  

{

CT Hie
- Case $:19-cy-00870-S-BH Document 3 Filed 04/09/19 Page 21 of p4” AAG iad V ED

B

a Mee 8 . ° APR 7
is48 ew O67 CIVIL COVER SHEET 9 2018

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers.as-required by law, -except:
provided by local rules of court. This form, approved by the Judicial Conference of the Tnited States in September 1974, is required for the us¢ of the Clerk of Courtifor the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) PAPER GBD ‘CT OF j

 

  
  

   

 

I. (a) PLAINTIFFS DEFENDANTS
Peter Strojnik, Sr. Extel Development Company dba Four Seasons Hotel Dallas
(b) County of Residence of First Listed Plaintiff Maricopa, AZ County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

  
    

   
  

     

  

         

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Pro Se
7847 N. Central Avenue Phoenix, AZ 85020 3 1 9 _ C V 0 8 a = S
602-524-6602
II. BASIS OF JURISDICTION (Place an “Xx” in One Box Only) If. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O1 US. Government 23° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 © 1 Incorporated or Principal Place a4 04
of Business In This State
O 2. U.S. Government 04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os 05
Defendant (Indicate Citizenship of Parties in Item IID) of Business In Another State
Citizen or Subject of a a3 © 3. Foreign Nation o6 06
Foreign Country
in One Box Only) Click here for: Nature of Suit Code Descriptions.
Eee fi
O 110 Insurance PERSONAL INJURY PERSONAL INJURY | (0. 625 Drug Related Seizure OG 422 Appeal 28 USC 158 (3 375 False Claims Act
1 120 Marine : 1 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal G 376 Qui Tam (31 USC
O 130 Miller Act 6 315 Airplane Product Product Liability 0) 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability 01 367 Health Care/ (3 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CO) 820 Copyrights 0 430 Banks and Banking
CI 151 Medicare Act © 330 Federal Employers’ Product Liability 1 830 Patent G 450 Commerce
(1 152 Recovery of Defaulted Liability (J 368 Asbestos Personal 1 835 Patent - Abbreviated Cl 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability OC 840 Trademark Corrupt Organizations
(3 153 Recovery of Overpayment Liability PERSONAL PROPERTY ] sl a OG 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle 1 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) ( 490 Cable/Sat TV
1 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923) CG 850 Securities/Commodities/
1 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management C1 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI (1 890 Other Statutory Actions
© 196 Franchise Injury © 385 Property Damage © 740 Railway Labor Act 865 RSI (405(g)) O 891 Agricultural Acts
C 362 Personal Injury - Product Liability © 751 Family and Medical 893 Environmental Matters
Medi i Leave Act © 895 Freedom of Information
Se PROPERTY 1 cr g PETITIONS © {0 790 Other Labor Litigation 4 e Act
© 210 Land Condemnation 6 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff 1 896 Arbitration
© 220 Foreclosure 0 441 Voting OC 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
G 230 Rent Lease & Ejectment 1 442 Employment © 510 Motions to Vacate 1 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations CO 530 General ( 950 Constitutionality of
OG 290 All Other Real Property GO 445 Amer. w/Disabilities -] (1) 535 Death Penalty ‘ State Statutes
Employment Other: © 462 Naturalization Application
§% 446 Amer. w/Disabilities - | 540 Mandamus & Other |{( 465 Other Immigration
Other & 550 Civil Rights Actions
CO) 448 Education 0 555 Prison Condition

C1 560 Civil Detainee -
Conditions of

 

 

 

 

 

Confinement
V. ORIGIN (Place an “x” in One Box Only)
Xl Original O 2 Removed from O 3  Remanded from 4 Reinstated or 5 Transferred from © 6 Multidistrict 11 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Gis sks. Sth Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION BE igf.geserption Ofeause:

 

 

 

 

 

 

VII. REQUESTED IN OQ CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: J& Yes — CINo
VIII. RELATED CASE(S) See /
IF ANY (See instructions): JUDGE Zo? DOCKET NUMBER _ a
A. +
DATE SIGNATI OF EY OF/RECORD
4/4/2019 Le
FOR OFFICE USE ONLY ZL Oe

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
€ase 3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page 22 of 24 PagelD 26

JS 44 Reverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

(b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

il, Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an “X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section IIIf below; NOTE: federal question actions take precedence over diversity
cases.)

III. _ Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

IV. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Vv. Origin. Place an "X" in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.
Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.
Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

VI. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.

Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.

 
Case 3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page 23 0f 24 PagelD 27

“ueGe - 9joA20s osteoid “87SeM seuINSUDD-3S0d Wiody EPR S} BdoyaAUD SIL ¢ 5
: a

 

PRESS FIRMLY TO SEAL

Ale w Cnet

PRIC™™~”

*x*-M

GE) patec
(@, ~USPST

$ insure

28) pickup

* Domest

‘WHEN USED INTE
A GUSTOMS DE
LABEL MAY BE

cc

Peter Strojnik
2375 E.. Camelback Road, Ste 600
Phoenix, Arizona 85016

 

EPI4F July 2013
PS00001000014 OD: 12.5 x 9.5

PRESS FIRMLY TO SEAL

 

EXPECTED DELIVERY DAY: 04/06/19

SHIP
TO:
1100 COMMERCE ST

STE 1452
DALLAS TX 75242-1310

USPS TRACKING NUMBER 4

mi |

9505 5126 9089 9094 2821 20

 

 

fv 2013: All rights reserved.

 

 

 

United States District Court

Clerk’s Office

1100 Commerce Street, Room 1452
Dallas, TX 75242

‘This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® shipments. Misuse may be a
violation of federal law. This packaging is not for resale. EPI4F © U.S. Postal Service: Jul

 

VISIT US AT USPS.COM° UNITED STATES.

ORDER FREE SUPPLIES ONLINE POSTAL SERVICE.

 

 
 

Usui «UDC -~—-/v
divd 30v1S0d sn | CI |
|

/8}04 ene ew | oo eda)

 

 

 

 

4 , PRIORITY Se ieteen
; | *&* MAIL * | NN

FLAT RATE ENVELOPE

ONE RATE *-ANY WEIGHT“ _ . a cw .

 

| UNITED STATES
‘tuna ws 00 Bad postal SERVICE.

psgo0001000014 OD: 12.5 x 9.5

 

Ng * Domestic a on For International shipments, the maximum wealght is 4 Ibs. wy . , ;

A. ee ee : —

Case 3:19-cv-00870-S-BH Document 3 Filed 04/09/19 Page 24 of 24 PagelD 28

 
